Exhibit 12.1 ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Quarter ended September 30 Years ended December 31 2011 (1) 2010 (1) 2009 (1) 2008 (1) 2007 (1) Earnings: Income before discontinued operations $ Gain on sales of real estate - - - ) ) - Interest and amortization expense Total earnings $ Fixed charges: Interestand amortization expense $ Capitalized interest Preferred stock dividends Perpetual preferred unit distributions - Total fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) X X X X X X Ratio of earnings to combined fixed charges and preferred stock dividends X X X X X X The results of operations for 2007-2011 have been reclassified and restated to reflect discontinued operations.
